Citation Nr: 0941218	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected lumbar 
strain with degenerative disc disease.

2.  Entitlement to service connection for a left hip 
condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a left ankle 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to February 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and September 2008 
decisions by the Department of Veterans Affairs (VA) St. 
Paul, Minnesota Regional Office (RO). 

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in September 
2008.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability is not caused by a 
service-connected disability, and it has not been linked by 
medical evidence to his active duty service.

2.  The Veteran's left hip and left knee conditions were not 
present in service or for many years thereafter, and they are 
not related to any in-service incident. 

3.  The Veteran is not currently suffering from a left ankle 
disability.



CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).  

2.  Left hip, left knee, and left ankle disabilities were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  Further, service connection may be 
granted for a disability shown to be secondary to an already 
service-connected disorder.  See 38 C.F.R. § 3.310 (providing 
that "a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected").  

I.  Service Connection for Psychiatric Disability

In June 2008, the Veteran filed a claim seeking service 
connection for psychiatric disability as secondary to his 
service-connected lumbar strain with degenerative disc 
disease.  This must be denied, as there is no competent 
evidence that it is related to his service-connected 
disability or to his active duty service.  

The Veteran was afforded a VA mental disorders examination in 
August 2008.  The examiner reviewed the Veteran's military 
and medical history.  At the examination, the Veteran was 
clean and casually dressed.  His speech was spontaneous, and 
he was cooperative and attentive.  The examiner noted that 
the Veteran has led a difficult life, including substance 
abuse and terms in prison.  The examiner further noted that 
the Veteran has a great deal of external focus with regards 
to these problems, as he blames others for his misfortunes.  

The examiner diagnosed the Veteran as suffering from 
depression, not otherwise specified, as well as cocaine and 
marijuana abuse.  The examiner based his opinion on the 
Veteran's self-reported symptoms of decreased mood, lack of 
enjoyment in daily life, and passive suicidal ideation.  The 
examiner stated that many of these symptoms are based on the 
Veteran's remorse over past behavior and the results of that 
behavior.  Importantly, the Veteran informed the examiner 
that (in spite of his contentions in his claim) he did not 
feel that his depression was related to his service-connected 
back problems, and the examiner concurred, stating that the 
Veteran's depression was less likely as not caused by his 
service-connected lumbar strain.  

Few other records in the Veteran's claims file discuss 
treatment for depression.  Though the Veteran received mental 
health treatment from VA, the records of this treatment do 
not speak of the onset or etiology of the Veteran's 
depression, and they certainly do not relate this disorder to 
his lumbar strain.  In an October 2004 mental health note, a 
VA examiner found that while the Veteran had substance abuse 
problems, he was not suffering from depression or anxiety.  
In August 2006 when he was being treated for depression, the 
Veteran himself related his disorder to his inability to find 
work.  

Having determined that the Veteran's psychiatric disorder is 
not related to his service-connected disability, the Board 
must still evaluate whether the Veteran is entitled to direct 
service connection.  Here, however, there is no competent 
evidence that the Veteran's psychiatric disability had its 
onset in service.  

In his September 2009 hearing, the Veteran discussed his 
psychiatric disorders.  While the Veteran's claim seeks to 
connect psychiatric disability to his service-connected back 
disability, the Veteran's testimony focused more on the 
tribulations he faced during his active duty term.  He 
described being sent to the United States Disciplinary 
Barracks in Leavenworth, Kansas, stating that this experience 
was devastating to him.  

Despite this testimony, the Veteran's service treatment 
records do not show that he received psychiatric treatment 
while on active duty.  A December 1973 examination prior to 
his February 1974 separation does not show that the Veteran 
suffered from depression or any other mental disorders, and 
there is no medical evidence linking current psychiatric 
disability to service.  

In support of his claim, the Veteran submitted two letters 
from his youngest daughter, one typed and one hand-written.  
For a number of reasons, these letters do not significantly 
impact the Board's decision.  The letters are mostly 
autobiographical in nature, relating stories from the 
Veteran's daughter's life with few mentions of the Veteran 
himself.  To the extent that the Veteran is discussed, the 
Veteran's daughter mainly attributed changes in the Veteran's 
demeanor to his prison sentences and not to his active duty 
service.  Finally, though the Veteran's daughter did 
occasionally state that the war changed her father, she is 
not in a position to know this.  In one letter, received in 
2008, the Veteran's daughter described herself as being 24-
years-old.  This places her birth in 1983 or 1984, some 10 
years after the Veteran left active duty service.  Thus, the 
most probative evidence fails to show any current psychiatric 
disability had its onset in service.  

After reviewing the evidence in this case, the Board finds 
that the Veteran's psychiatric disability is not caused by a 
service-connected disability, and it has not been linked by 
medical evidence to his active duty service.  Accordingly, 
the Board concludes that the Veteran's psychiatric disorder 
is neither proximately due to or the result of a service-
connected disability, nor was it incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

II.  Service Connection for Left Hip, Knee, and Ankle 
Conditions

The Veteran also seeks service connection for claimed left 
hip, knee, and ankle conditions.  These claims must be 
denied, however, as there is no evidence that the Veteran's 
left hip and knee strains are related to his active duty, and 
because the Veteran is not currently suffering from a left 
ankle condition.  

A review of the Veteran's service treatment records reveals 
no treatment for or complaints of left hip, knee, or ankle 
pain.  His December 1973 examination prior to separation does 
not reflect any complaints of pain.  Though the Veteran was 
involved in a motor vehicle accident in December 1973, 
subsequent to his examination, the records show that the 
Veteran injured his lip and his right hand and wrist.  They 
are silent as to any effect on his left leg.  

The Veteran underwent a VA joints examination in August 2006.  
The examiner performed various tests on the Veteran's left 
hip, knee and ankle.  While he found that the Veteran 
suffered from a left hip and left knee strain, he did not 
find the Veteran to be suffering from any left ankle 
condition.  

Importantly, though the examiner found that the Veteran 
suffered from left hip and knee strains, he could not provide 
a nexus between these conditions and the Veteran's active 
duty service.  The examiner reviewed the Veteran's service 
treatment records, finding no treatment or complaints for 
these issues in service.  Further, the examiner noted that 
the Veteran was involved in a serious motor vehicle accident 
in 1979, an accident for which he was hospitalized for two 
weeks.  The Veteran had also been the victim of an assault.  
The examiner thus found that it is less likely than not that 
the Veteran's left hip and knee conditions were related to 
his active duty service.  

Records from Dr. David Hilden with the Hennepin Faculty 
Associates are consistent in not finding left hip, knee, and 
ankle disabilities.  Dr. Hilden primarily treated the Veteran 
for his back problems.  In conjunction with this treatment, 
Dr. Hilden noted that the Veteran had pain that radiated down 
his left leg.  Based in part on Dr. Hilden's treatment and 
opinion, the Veteran has been service connected for his 
lumbar strain and left leg radiculopathy.  Dr. Hilden did 
not, however, find any left leg disabilities apart from this 
radiculopathy.  

In his September 2009 hearing, the Veteran spoke of his 
active duty training as a parachutist.  The Veteran trained 
in Alaska, and he contends that his multiple jumps in rugged 
terrain contributed to the pain in his left leg that he 
experiences today.  The Veteran could not recall one specific 
jump that was especially painful, but rather stated that his 
current pain is the result of an accumulation of the jumps he 
performed.  

While the Veteran has made numerous statements regarding his 
pain, his statements alone cannot serve as the basis for 
finding service connection.  The Board will accept the 
Veteran's contentions as to his symptoms, but the Veteran is 
not competent to testify as to the etiology of his claimed 
disability.  To the extent that the Veteran speaks to the 
diagnosis and causation of his left hip, knee, and ankle 
pain, the Board finds that he is not competent to do so and 
will not consider his testimony for these purposes.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, the medical evidence (i.e., the most probative 
evidence) fails to show the Veteran has a diagnosed ankle 
disability, and fails to link current hip and knee conditions 
to service.  In view of that, the Board concludes that 
claimed left hip, knee and ankle conditions were not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  

III.  Duties to Notify and Assist.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July 2006 and July 2008 - prior to the 
initial RO decisions in this matter - that addressed the 
notice elements.  These letters informed the Veteran of what 
evidence was required to substantiate his claims and of his 
and VA's respective duties for obtaining evidence.  Both 
letters informed the Veteran of all of the elements of how 
service connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of 
treatment he has received at VA and private facilities.  The 
Veteran was afforded VA compensation and pension examinations 
relevant to each of his claims.  The Veteran requested and 
attended an in-person travel board hearing.  The Board notes 
that the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a left hip condition is denied.  

Service connection for a left knee condition is denied.  

Service connection for a left ankle condition is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


